EXHIBIT 10.34

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

SUBLEASE

 

 

Between

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

Sublandlord,

 

 

 

and

 

 

MEDIX RESOURCES, INC.

 

 

Subtenant.

 

 

 

 

 

Premises:

 

The Entire 5th Floor at

33 Maiden Lane

New York, NY

 

Dated: As of December 31, 2003 

 

 

 

--------------------------------------------------------------------------------

 

  SUBLEASE

 

 

         THIS SUBLEASE (this "Sublease"), dated as of the 31st day of December,
2003 between INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York corporation
having an address at New Orchard Road, Armonk, New York 10504 (“Sublandlord”),
and MEDIX RESOURCES, INC., a Delaware corporation having an office at 420
Lexington Avenue, New York, NY 10170 (“Subtenant”).

 

 W I T N E S S E T H:

 

         1.            DEMISE AND TERM.  Sublandlord hereby leases to Subtenant,
and Subtenant hereby hires from Sublandlord, those certain premises (the
“Subleased Premises”) consisting of the entire fifth (5th) floor (as more
particularly identified on Exhibit A annexed hereto and forming a part hereof)
in the building located at 33 Maiden Lane, New York, NY (the “Building”) and
being a portion of the premises which were leased to Sublandlord under the Lease
(as hereinafter defined) together with all fixtures and improvements which, at
the commencement of the term of this Sublease (the “Sublease Term,” as defined
herein below) or at any time during the Sublease Term, are attached thereto or
installed therein and together with all appurtenances to the Sublease Premises,
including the right to use, in common with others, the common Building
facilities and the Building equipment. The Sublease Term shall be the period
commencing on the date (the “Commencement Date”) which shall be the later to
occur of (i) January 1, 2004 and (ii) the date upon which the Consents (as
defined in Article 29 hereof) are obtained, and ending at 11:59 p.m. on June 29,
2008, unless sooner terminated as herein provided (the “Expiration Date”).

 

         2.            SUBORDINATE TO THE LEASE.  This Sublease is and shall be
subject and subordinate to (i) the lease dated March 29, 1985 between Merit US
Real Estate Fund III, L.P., (as successor-in-interest to Maiden Fed LLC and
Federal Tower Associates) as Landlord, and Sublandlord, as Tenant, as amended
(the “Lease”), and (ii) the matters to which the Lease is or shall be subject
and subordinate.  A copy of the Lease (certain financial matters of which have
been redacted) has been delivered to and examined by Subtenant and is annexed
hereto as Exhibit B and forms a part hereof.

 

         3.            INCORPORATION BY REFERENCE.  (a) The terms, covenants and
conditions of the Lease are incorporated herein by reference so that, except to
the extent that they are inapplicable or modified by the provisions of this
Sublease for the purpose of incorporation by reference, each and every term,
covenant and condition of the Lease binding or inuring to the benefit of the
landlord thereunder shall, in respect of this Sublease, bind or inure to the
benefit of Sublandlord, and each and every term, covenant and condition of the
Lease binding or inuring to the benefit of the tenant thereunder shall, in
respect of this Sublease, bind or inure to the benefit of Subtenant, with the
same force and effect as if such terms, covenants and conditions were completely
set forth in this Sublease, and as if the words “Landlord” and “Tenant”, or
words of similar import, wherever the same appear in the Lease, were construed
to mean, respectively, “Sublandlord” and “Subtenant” as such terms are used in
this Sublease, and as if the words “demised premises” or “Demised Premises” or
“Premises” or words of similar import, wherever the same appear in the Lease,
were construed to mean “Subleased Premises” in this Sublease, and as if the word
“Lease”, or words of similar import, wherever the same appear in the Lease were
construed to mean this “Sublease,” and in Articles 15, 16 and 40, as though the
words “Fixed Rent,” and “Tenant's Proportionate Share and Tenant's Tax Share”
were construed to mean, respectively, “Base Rent” and “Additional Charges” in
this Sublease.  Sections 1.01 and 1.02, Articles 2, 3, 4, 5, 7, 13, Section
19.02, Sections 22.01, 22.02, 22.06, 22.07, 22.09 and 31, Section 32.04,
Articles 35, 37, 38, Sections 39.02 and 39.03, Article 42 and Exhibits F, G, I,
and J, Lease Modification Agreement, Second Lease Modification Agreement, Third
Lease Modification Agreement and Fourth Lease Modification Agreement shall be
deemed deleted for the purposes of incorporation by reference in this
Sublease. If any of the express provisions of this Sublease shall conflict with
any of the provisions incorporated by reference, such conflict shall be resolved
in every instance in favor of the express provisions of this Sublease.  

 

                     (b)  Whenever in the Lease a time is specified for the
giving of any notice or the making of any demand by the tenant thereunder, such
time is hereby changed (for the purpose of this Sublease only) by adding five
(5) days thereto; and whenever in the Lease a time is specified for the giving
of any notice or the making of any demand by the Landlord thereunder, such time
is hereby changed (for the purpose of this Sublease only) by subtracting five
(5) days therefrom, provided, however, that for purposes of the incorporation by
reference of Section 17.01 of the Lease the number “15” days in Section 17.01
(a) shall be changed to “5” days and the number “30” in Section 17.01 shall be
changed to “15 days”.

 

         4.            PERFORMANCE BY SUBLANDLORD.  (a) Any obligation of
Sublandlord which is contained in this Sublease by the incorporation by
reference of the provisions of the Lease may be observed or performed by
Sublandlord using reasonable efforts to cause the Landlord under the Lease to
observe and/or perform the same, and Sublandlord shall have a reasonable time to
enforce its rights to cause such observance or performance. Subtenant shall not
in any event have any rights in respect of the Subleased Premises greater than
Sublandlord's rights under the Lease, and, notwithstanding any provision to the
contrary, as to obligations contained in this Sublease by the incorporation by
reference of the provisions of the Lease, Sublandlord shall not be required to
make any payment or perform any obligation, and Sublandlord shall have no
liability to Subtenant for any matter whatsoever, except for (i) Sublandlord's
obligation subject to any abatement rights contained in the Lease to pay all
Fixed Rent and Additional Rent when due under the Lease, and to perform all
Sublandlord's obligations under the Lease that are not Subtenant's obligations
to perform under the Sublease or are not occasioned by Subtenant's default of an
obligation under this Sublease, (ii) Sublandlord's obligation to use reasonable
efforts, upon written request of Subtenant, to cause the Landlord under the
Lease to observe and/or perform its obligations under the Lease, and (iii)
Sublandlord's obligations to cooperate with Subtenant at Subtenant's sole cost
and expense as specified in this Sublease.

 

                     (b) Sublandlord shall not be responsible for any failure or
interruption, except by reason of Sublandlord's default under the Lease, of the
services or facilities that may be appurtenant to or supplied at the Building by
the Landlord under the Lease or otherwise, including, without limitation, heat,
air conditioning, electricity, water, elevator service and cleaning service, if
any; and no failure to furnish, or interruption of, any such services or
facilities not caused by Sublandlord's default shall give rise to any (a)
abatement, diminution or reduction of Subtenant's obligations under this
Sublease, (b) constructive eviction, whether in whole or in part, or (c)
liability on the part of Sublandlord.  

 

                     (c) If Landlord shall default in the performance of any of
its obligations under the Lease or if Subtenant wishes to file a protest or
dispute any matter or thing Sublandlord has the right to protest or dispute as
tenant under the Lease, Subtenant shall have the right, at Subtenant's sole cost
and expense, and in the name of Sublandlord, to file any such protest and/or to
make, demand or institute any appropriate action or proceeding against Landlord
for the enforcement of its obligations. Sublandlord agrees that it shall sign
such demands, pleadings and/or other papers and shall otherwise cooperate with
Subtenant, as may be reasonably required or necessary, to enable Subtenant to
proceed in Sublandlord's name to enforce the obligations of Landlord, provided
that Subtenant shall indemnify Sublandlord against, and hold Sublandlord
harmless from, any and all loss, cost, damage, expense, penalty or liability
(including, but not limited to, reasonable attorneys' fees and disbursements)
incurred by Sublandlord by reason of the prosecution by Subtenant of any such
proceeding or action or the filing of any such protest.  Subtenant shall not
make any claim against Sublandlord for any damage which may arise, nor shall
Subtenant's obligations hereunder be impaired, by reason of (a) the failure of
Landlord to keep, observe or perform its obligations pursuant to the Lease, or
(b) the acts or omissions of Landlord or any of its agents, contractors,
servants, employees, invitees or licensees.

 

         5.            NO BREACH OF THE LEASE.  Subtenant shall not do or permit
to be done any act or thing which may constitute a breach or violation of any
term, covenant or condition of the Lease by the tenant thereunder, whether or
not such act or thing is permitted under the provisions of this Sublease.

 

         6.            NO PRIVITY OF ESTATE.  Nothing contained in this Sublease
shall be construed to create privity of estate or of contract between Subtenant
and the Landlord under the Lease.

 

         7.            INDEMNITY.  Subtenant shall indemnify, defend and hold
harmless Sublandlord and Landlord under the Lease from and against any and all
losses, costs, damages, expenses and liabilities, including, without limitation,
reasonable attorneys' fees, court costs and disbursements, which Sublandlord or
Landlord under the Lease may incur or pay by reason of (a) any accidents,
damages or injuries to persons or property occurring during this term of this
Sublease in, on or about the Subleased Premises, (b) any breach or default
hereunder or under the Lease on Subtenant's part, (c) any work done in or to the
Subleased Premises by or on behalf of Subtenant (or any person claiming through
or under Subtenant), or (d) any act, omission, negligence or other fault on the
part of Subtenant and/or its officers, employees, agents, contractors,
subcontractors, customers and/or invitees or any person claiming through or
under Subtenant; provided, however, that this Article 7 shall not apply to
injuries to persons or property caused by the negligence of Sublandlord or
Sublandlord's employees, contractors, agents or licensees. If any action or
proceeding shall be brought against Sublandlord or Landlord by reason of any
such claim, Subtenant, upon notice from Sublandlord, agrees to resist or defend
such action or proceeding and to employ counsel therefor reasonably satisfactory
to Sublandlord. Subtenant shall pay to Sublandlord on demand all sums which may
be owing to Sublandlord by reason of the provisions of the provisions of this
Article 7.  Sublandlord's obligations under this Article 7 shall survive the
termination of this Sublease.

 

         8.            REPRESENTATIONS.  Sublandlord covenants, warrants and
represents as follows:

          

(i) The Lease is currently in full force and effect, and Sublandlord is the
holder of Tenant's interest under the Lease;

 

(ii) Sublandlord is not in default in the payment of any Fixed Rent, Additional
Rent or other sums of money due and payable under the Lease. In addition, if and
only to the extent that there exists any duty or obligation of Sublandlord under
the Lease which is not a duty or obligation of Subtenant under this Sublease,
with respect to such duty or obligation, Sublandlord shall not take or permit
any action or omit to take any action (i) which would be or be deemed a
violation or default of any of the terms, agreements, provisions, covenants,
conditions and restrictions of the Lease imposing such obligation or duty, or
(ii) which would permit the termination of the Lease or the rights of
Sublandlord thereunder. Sublandlord shall indemnify and hold Subtenant harmless
from and against any and all claims, liabilities, damages, losses, costs and
expenses, incurred by Subtenant including without limitation reasonable
attorney's fees, arising out of Sublandlord's breach of the requirements set
forth above in this Section 8(a) (ii);

 

(iii) To Sublandlord's knowledge, no events have occurred or conditions exist
which, with the giving of notice or passage of time, will constitute a default
under the Lease.

          

(iv) There are no modifications or amendments to the Lease that effect the
Subleased Premises other than the Lease Modification Agreement, Second Lease
Modification Agreement, Third Lease Modification Agreement and Fourth Lease
Modification Agreement;

 

(v)  Sublandlord shall not consent to any modification or amendment of any of
the terms of the Lease which would materially adversely affect the rights of
Subtenant under this Sublease without the consent of Subtenant;  

          

          

         9.            RENT.  (a)  Subtenant shall pay to Sublandlord base rent
(the “Base Rent”) hereunder at the annual rate of (i) Three Hundred Ninety Five
Thousand Eight Hundred Ninety Two and 00/100 ($395,892.00) Dollars for the
period commencing on a date three (3) business days following the Commencement
Date (the “Rent Commencement Date”) and ending on December 31, 2004, (ii) Four
Hundred Eleven Thousand Seven Hundred Twenty Eight and 00/100 ($411,728.00)
Dollars for the period commencing on January 1, 2005 and ending on December 31,
2005, (iii) Four Hundred Twenty Eight Thousand One Hundred Ninety Six and 00/100
($428,196.00) Dollars for the period commencing on January 1, 2006 and ending on
June 30, 2006, (iv) Four Hundred Seventy Two Thousand One Hundred Eighty Eight
and 00/100 ($472,188.00) Dollars for the period commencing on  July 1, 2006 and
ending on December 31, 2006, (v) Four Hundred Ninety Thousand One Hundred Ninety
Two and 00/100 ($490,192.00) Dollars for the period commencing on January 1,
2007 and ending on December 31, 2007, and (vi) Five Hundred Nine Thousand Eight
Hundred and 00/100 ($509,800.00) Dollars for the period commencing on January 1,
2008 and ending on the Expiration Date.  Base Rent shall be payable in equal
monthly installments in advance on the first day of each month, without notice
or demand therefor.  Upon Subtenant's execution hereof, it shall pay the first
installment of Base Rent (and, electricity charges) due under this Sublease in
the amount of $37,573.08.  If the Rent Commencement Date is not the first day of
a month, Base Rent and electrical charges for the period commencing one-hundred
twenty-one days following the Rent Commencement and ending on the last day of
the month in which such day occurs, apportioned on the basis of the number of
days in said month, shall be paid on the first day of such month.  Base Rent and
all other amounts payable by Subtenant to Sublandlord under the provisions of
this Sublease (herein called the “Additional Charges”) shall be paid promptly
when due, without notice on demand therefor, and without deduction, abatement,
counterclaim or set off of any amount or for any reason whatsoever. Provided
that Subtenant is not then in default of the terms and conditions of this
Sublease, Subtenant shall be entitled to a rent concession of $98,973 for the
period commencing on the Rent Commencement Date and ending ninety (90) days
thereafter.

 

                     (b)         Base Rent and Additional Charges shall be paid
to Sublandlord in lawful money of the United States by check drawn on a bank
which is a member of the New York Clearing House Association or a successor
thereto, to Scribcor Inc., as agent for IBM Lease Administration, P.O. Box
809224, Chicago, Illinois 60680-9224, or to such other person and/or at such
other address as Sublandlord may from time to time designate by notice to
Subtenant.  No payment by Subtenant or receipt by Sublandlord of any lesser
amount than the amount stipulated to be paid hereunder shall be deemed other
than on account of the earliest stipulated Base Rent or Additional Charges; nor
shall any endorsement or statement on any check or letter be deemed an accord
and satisfaction, and Sublandlord may accept and deposit any check or payment
without prejudice to Sublandlord's right to recover the balance due or to pursue
any other remedy available to Sublandlord.

 

         10.            LATE CHARGES.  If payment of any Base Rent or Additional
Charges shall not have been paid within five (5) days after the date on which
such amount was due and payable hereunder, such unpaid sums shall bear interest
from the date due until paid in an amount equal to the greater of (i) ten (10%)
percent per annum or (ii) four (4) percent per annum above the prime rate of
interest announced from time to time by Citibank, N.A. and such sums shall be
added to the sum due and shall be deemed Additional Charges hereunder.  If
Subtenant shall issue a check to Sublandlord which is returned unpaid for any
reason, Subtenant shall pay to Sublandlord an additional charge of $500.00 for
Sublandlord's expenses in connection therewith.  Nothing in this Section
contained and no acceptance of late charges by Sublandlord shall be deemed to
extend or change the time for payment of Base Rent or Additional Charges.

 

         11.            ADDITIONAL CHARGES/ELECTRICITY. (a) Subtenant shall pay
Sublandlord for electricity consumed within the Subleased Premises at the annual
rate of $54,985, payable monthly in advance together with Base Rent in
installments of $4,582.08 per month, which amount shall not be subject to
escalation or increase during the Sublease Term.

 

                     (b)  Subtenant shall pay Sublandlord upon demand any
charge, cost or expense incurred by Sublandlord as a result of Subtenant's acts
or requests in or in respect of the Subleased Premises including, without
limitation, costs imposed upon Sublandlord by virtue of Subtenant's request for
special or after hours cleaning, heating, ventilating, air conditioning,
elevator and other similar overtime or extra charges for services requested by
Subtenant or incurred in respect of the Subleased Premises that exceed services
in respect of the Subleased Premises to which Sublandlord is entitled under the
Lease.

 

                     (c)  Subtenant's obligations to pay any additional rent
and/or any Additional Charges hereunder shall survive the expiration or sooner
termination of this Sublease and, except as may be herein provided, all sums
payable by Subtenant to Sublandlord pursuant to this Sublease as Additional
Charges shall be collectible by Sublandlord in the same manner as Base Rent.

 

         12.            USE.  Subtenant shall use and occupy the Subleased
Premises for general offices in connection with Subtenant's business and for no
other purpose whatsoever.  Subtenant shall comply with the certificate of
occupancy relating to the Subleased Premises and with all laws, statutes,
ordinances, orders, rules, regulations and requirements of all federal, state
and municipal governments and the appropriate agencies, officers, departments,
boards and commissions thereof, and the board of fire underwriters and/or the
fire insurance rating organization or similar organization performing the same
or similar functions, whether now or hereafter in force, applicable to
Subtenant's use and occupancy of the Subleased Premises.

 

         13.            CONDITION OF SUBLEASED PREMISES.  Subtenant acknowledges
that it has fully inspected the Subleased Premises, is subleasing the Subleased
Premises "as is" and Sublandlord is not required to perform any work or, except
as otherwise provided herein, expend any monies in connection with this
Sublease. Sublandlord has not made and does not make any representations or
warranties as to the physical condition of the Premises, the use to which the
Premises may be put, or any other matter or thing affecting or relating to the
Premises, except as specifically set forth in this Sublease.  Landlord shall
have no obligation to alter, improve, decorate, repair or otherwise prepare the
Premises for Tenant's occupancy, except as specifically set forth in this
Sublease.  All understandings and agreements heretofore made between the parties
hereto are merged in this Sublease, which alone fully and completely expresses
the agreement between Sublandlord and Subtenant and any executory agreement
hereafter made shall be ineffective to change, modify, discharge or affect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.  In making and executing this
Sublease, Subtenant has relied solely on such investigations, examinations and
inspections as Subtenant has chosen to make or has made.  Subtenant acknowledges
that Sublandlord has afforded Subtenant the opportunity for full and complete
investigations, examinations, and inspections of the Subleased Premises.

 

         14.            CONSENTS AND APPROVALS.  In any instance when
Sublandlord's consent or approval is required under this Sublease, Sublandlord's
refusal to consent to or approve any matter or thing shall be deemed reasonable
if, inter alia, following Sublandlord's prompt submission of Subtenant's request
to Landlord, such consent or approval has been refused by the Landlord under the
Lease.  Other than submitting Subtenant's request for approval to Landlord, and
communicating to Subtenant any further questions or requirements communicated by
Landlord with respect to Subtenant's request for approval, Sublandlord shall
have no obligation to take any action to compel the Landlord under the Lease to
consent to any matter or thing under the Lease or as to this Sublease.  In the
event that Subtenant shall seek the approval by or consent of Sublandlord and
Sublandlord shall fail or refuse to give such consent or approval, Subtenant
shall not be entitled to any damages for any withholding or delay of such
approval or consent by Sublandlord, it being intended that Subtenant's sole
remedy shall be an action for injunction or specific performance and that said
remedy of an action for injunction or specific performance shall be available
only in those cases where Sublandlord shall have expressly agreed in writing not
to unreasonably withhold or delay its consent.

 

         15.            NOTICES.  All notices, consents, approvals, demands and
requests which are required or desired to be given by either party to the other
hereunder shall be in writing and shall be sent by (i) United States registered
or certified mail and deposited in a United States post office, return receipt
requested and postage prepaid and reputable overnight delivery service, (ii) by
hand delivery or (iii) reputable overnight delivery service.  Notices, consents,
approvals, demands and requests which are served upon Sublandlord by Subtenant
or upon Subtenant by Sublandlord shall be deemed to have been given or served
(x) on the third (3rd) calendar day following the date after the depositing
thereof into the exclusive custody of the United States Postal Service, (y) on
the date hand delivered or (z) on the first business day following the sending
thereof by reputable overnight delivery service.  All notices, consents,
approvals, demands and requests given to Subtenant shall be addressed to
Subtenant at the Subleased Premises, and a further copy shall be addressed to
Warshaw Burstein Cohen Schlesinger & Kuh, LLP, 555 Fifth Avenue, New York,
NY 10017, Attention: Allison S. Prouty, Esq.  All notices, consents, approvals,
demands and requests given to Sublandlord shall be in duplicate, and until such
time as Sublandlord shall designate otherwise, one such duplicate shall be
addressed to Sublandlord c/o International Business Machines Corporation, RESO
Economic Development and Operations at Route 100, Somers, NY 10589, Attn:  NYC
Real Estate Program Manager and to Sublandord at New Orchard Road, Armonk, NY
10504, Attn:  Associate General Counsel, and a further copy shall be addressed
to Zukerman Gore & Brandeis, LLP, 900 Third Avenue, New York, New York 10022,
Attention: Jeffrey D. Zukerman, Esq. Sublandlord and Subtenant may from time to
time change the names and/or addresses to which notices, consents, approvals,
demands and requests given to either shall be addressed and sent as aforesaid,
by designating such other names and/or addresses in a notice given in accordance
with the provisions of this Article.

 

            16.             TERMINATION OF THE LEASE.  If for any reason the
term of the Lease shall terminate prior to the expiration date of this Sublease,
this Sublease shall thereupon be terminated and Sublandlord shall not be liable
to Subtenant by reason thereof unless both (a) Subtenant shall not then be in
default hereunder and (b) said termination shall have been effected because of
the breach or default of Sublandlord under the Lease. In the event of a default
by Sublandlord as tenant under the Lease resulting in the termination thereof,
Subtenant hereunder shall, at the option of Landlord, attorn to and recognize
Landlord as Sublandlord hereunder and shall promptly upon Landlord's request,
execute and deliver all instruments necessary or appropriate to confirm such
attornment and recognition.

 

            17.            ASSIGNMENT AND SUBLETTING.  Except as permitted
pursuant to Sections 22.03 and 22.04 of the Lease incorporated by reference
herein, Subtenant shall not, by operation of law or otherwise, assign, sell,
mortgage, pledge or in any manner transfer this Sublease or any interest
therein, or sublet the Subleased Premises or any part or parts thereof, or grant
any concession or license or otherwise permit occupancy of all or any part of
the Subleased Premises by any person, without the prior written consent of
Sublandlord and Landlord in each instance, which consent of Sublandlord shall
not unreasonably be withheld or delayed.  Subject to the approval of Sublandlord
and Landlord, in the event of a further subletting by Subtenant of the Subleased
Premises, Subtenant shall pay to Sublandlord fifty percent (50%) of the gross
amount paid and other consideration payable under the sub-sublease to Subtenant
by the sub-subtenant, less-Subtenant's actual out of pocket reasonable costs in
connection with such sub-lease, including, but not limited to, reasonable costs
associated with altering and preparing the Subleased Premises for the sub-lease,
reasonable and customary brokers' commissions, attorneys' fees and
disbursements, and any and all other reasonable and customary expenses
chargeable against the Subleased Premises and rental thereof, in excess of the
Base Rent and Additional Charges accruing during the term of the sub-sublease in
respect of the Subleased Premises (at the rate per square foot payable by
Subtenant hereunder) pursuant to the terms hereof (excluding any and all sums
paid for the sale or rental of Subtenant's fixtures, leasehold improvements,
equipment, furniture or other personal property).

 

         18.            INSURANCE.  (a) Subtenant shall maintain throughout the
term of this Sublease comprehensive general liability insurance (including
contractual liability) in respect of the Subleased Premises and the conduct and
operation of business therein, including, without limitation, any claim relating
to the Furniture (as such term is hereinafter defined), with Sublandlord, the
Landlord, any superior lessor, any superior mortgagee and any of their
respective agents as insureds, with limits of not less than the greater of (i)
such amounts as may be required by Landlord pursuant to the Lease or (ii)
$3,000,000, and otherwise in accordance with Article 8 of the Lease.  Subtenant
shall deliver to Sublandlord and the Landlord under the Lease fully paid-for
certificates prior to the Commencement Date.  Subtenant shall procure and pay
for renewals of such insurance from time to time before the expiration thereof,
and Subtenant shall deliver to Sublandlord and the Landlord under the Lease such
renewal certificates at least fourteen (14) days before the expiration of any
existing policy.  All such policies shall be written on an occurrence basis, be
issued by companies licensed to do business in the State of New York, and shall
have a rating no less than that required by Article 8 of the Lease, and all such
policies shall contain a provision whereby the same cannot be canceled or
modified unless Sublandlord and the Landlord under the Lease are given at least
thirty (30) days' prior written notice of such cancellation or modification.

 

                   (b)            Subtenant will cause its insurance carriers to
include any clauses or endorsements in favor of the Landlord under the Lease and
Sublandlord under this Sublease which Sublandlord is required to provide
pursuant to the provisions of the Lease.  Sublandlord and Subtenant shall each
secure an appropriate clause in, or endorsement upon, each insurance policy
obtained by such party in connection herewith, pursuant to which the respective
insurance companies waive subrogation against the other. Subtenant hereby
releases the Landlord under the Lease or anyone claiming through or under the
Landlord by way of subrogation or otherwise and Sublandlord under this Sublease
to the extent that Sublandlord, as tenant, released the Landlord, as landlord,
and/or the Landlord was relieved of liability or responsibility pursuant to the
provisions of the Lease.

 

         19.            SECURITY DEPOSIT.  (a) Subtenant shall deposit with
Sublandlord upon its execution hereof the sum of Two Hundred Forty One Thousand
Five Hundred Ninety and 50/100 ($241,590.50) Dollars as security (the "Security
Deposit") for the performance by Subtenant of all of the terms, covenants and
conditions of this Sublease on Subtenant's part to be performed.  Sublandlord
shall have the right following Subtenant's failure to cure a default, after
notice and expiration of any applicable period to cure, without additional
notice to Subtenant, and regardless of the exercise of any other remedy
Sublandlord may have by reason of a default, to apply any part of said Security
Deposit to cure such default of Subtenant, and, if Sublandlord does so,
Subtenant shall, without requirement for any notice or demand, deposit with
Sublandlord the amount so applied so that Sublandlord shall have the full amount
of the security at all times during the term of this Sublease.  If Subtenant
shall fail to make such deposit, Sublandlord shall have the same remedies for
such failure as Sublandlord has for a default in the payment of Base Rent.  In
the event of an assignment or transfer of the leasehold estate under the Lease,
Sublandlord shall have the right to transfer the Security Deposit to the
assignee (following prior written notice to Subtenant of the name, address, and
telephone number of the assignee and assignee's counsel, if known, and the name,
address and account information of the new depository of the Security Deposit,
which shall be a nationally recognized financial institution and located within
the continental United States), and in such event, (a) Sublandlord shall
thereupon be automatically released by Subtenant from all liability for the
return of such Security Deposit, and (b) Subtenant shall look solely to the
assignee for the return of said Security Deposit, and the foregoing provisions
of this sentence shall apply to every transfer made of the Security Deposit to a
new assignee of Sublandlord's interest in the Lease.  If Subtenant shall fully
and faithfully comply with all of the terms, covenants and/or conditions of this
Sublease, the Security Deposit shall be returned to Subtenant without interest
within sixty (60) days after the date fixed as the end of this Sublease and
after delivery of the Subleased Premises to Sublandlord in the manner and
condition required by this Sublease and the Lease.  Sublessee may maintain the
Security Deposit, if in cash, in a commingled non-interest bearing account.  The
Security Deposit shall not be assigned or encumbered by Subtenant and any
attempted assignment or encumbrance by Subtenant shall be void.

 

                     (b)            Subtenant shall have the option to
substitute, in lieu of the cash Security Deposit, an unconditional irrevocable
letter of credit (the “Letter of Credit”) governed by the Uniform Customs and
Practices for Documentary Credits (1993 revisions), International Chamber of
Commerce Publication No. 500, as revised from time to time, provided that the
Letter of Credit shall be satisfactory in form and content to Sublandlord, in
its sole discretion, and shall be issued to Sublandlord as beneficiary, by such
lending institution as is reasonably satisfactory to Sublandlord and qualified
to transact banking business in New York and with an office in New York City, at
which drafts drawn on the Letter of Credit may be presented.  In the event that
Subtenant elects to post the Letter of Credit, the Letter of Credit shall either
(i) expire on the date which is sixty (60) days after the expiration of the
Lease (the “LC Date”), (ii) be automatically self renewing until the LC Date, or
(iii) if the Letter of Credit expires prior to the LC Date and is not self
renewing, provide the Sublandlord with a sixty-day (60) period to draw on the
Letter of Credit following notice to Sublandlord that the Letter of Credit will
not be renewed. Sublandlord shall be permitted to draw upon the Letter of
Credit, in whole or in part, under the same terms and conditions under which
Sublandlord is permitted to draw down the cash Security Deposit (as provided in
subparagraph (a) above) all upon presentation of Sublandlord's sight draft
accompanied only by the Letter of Credit and Sublandlord's signed statement that
Sublandlord is entitled to draw on the Letter of Credit pursuant to this
Sublease.  Subtenant shall be solely responsible for payment of any and all
costs and expenses associated with the obtaining and maintaining of Letter of
Credit. The Letter of Credit shall not be assigned or encumbered by Subtenant
and any attempted assignment or encumbrance by Subtenant shall be
void.  Subtenant may at any time substitute a full cash Security Deposit for the
Letter of credit and upon such substitution, Sublandlord shall return the Letter
of Credit to Subtenant.

 

         20.            ESTOPPEL CERTIFICATES.  Subtenant shall, within ten (10)
business days after each and every request (not to exceed a reasonable number)
by Sublandlord, execute, acknowledge and deliver to Sublandlord a statement in
writing (a) certifying that this Sublease is unmodified and in full force and
effect (or if there have been modifications, that the same is in full force and
effect as modified, and stating the modifications), (b) specifying the dates to
which the Base Rent and Additional Charges have been paid, (c) stating whether
or not, to the best knowledge of Subtenant, Sublandlord is in default in
performance or observance of its obligations under this Sublease, and, if so,
specifying each such default, (d) stating whether or not, to the best knowledge
of Subtenant, any event has occurred which with the giving of notice or passage
of time, or both, would constitute a default by Sublandlord under this Sublease,
and, if so, specifying each such event, and (e) stating whether Subtenant has
exercised any option(s) to extend the term of this Sublease, and, if so,
specifying each such extension.  Any such statement delivered pursuant to this
Section may be relied upon by any prospective assignee or transferee of the
leasehold estate under the Lease.  If Sublandlord and Landlord consent to a
proposed sub-subletting or assignment of this Sublease, in connection therewith,
Sublandlord shall certify to such proposed sub-subtenant or assignee in writing
whether this Sublease is then in full force and effect and whether, to
Sublandlord's knowledge, Subtenant is then in default of the terms hereof.

 

         21.            ALTERATIONS.  Subtenant shall not make or cause, suffer
or permit the making of any alteration, addition, change, replacement,
installation or addition in or to the Subleased Premises without (a) obtaining
the prior written consent of Sublandlord and the Landlord in each instance,
which consent from Sublandlord shall not be unreasonably refused, withheld or
delayed, and (b) complying with each condition imposed by Sublandlord and/or
Landlord in connection therewith including, without limitations, the provisions
of the Lease with respect thereto.  

 

         22.            RIGHT TO CURE DEFAULTS.  If Subtenant shall at any time
fail to make any payment or perform any other obligation of Subtenant hereunder
then Sublandlord shall have the right, but not the obligation, after the lesser
of fifteen (15) days' notice to Subtenant or the time within which Landlord
under the Lease may act on Sublandlord's behalf under the Lease, or without
notice to Subtenant in the case of any emergency, and without waiving or
releasing Subtenant from any obligations of Subtenant hereunder, to make such
payment or perform such other obligation of Subtenant in such manner and to such
extent as Sublandlord shall deem necessary, and in exercising any such right, to
pay any incidental costs and expenses, employ attorneys, and incur and pay
reasonable attorneys' fees.  Subtenant shall pay to Sublandlord upon demand all
sums so paid by Sublandlord and all incidental costs and expenses of Sublandlord
in connection therewith, together with interest thereon at the rate of one and
one-half (1/2%) percent per calendar month or any part thereof or the then
maximum lawful interest rate, whichever shall be less, from the date of the
making of such expenditures.

 

         23.            BROKERAGE.  Subtenant represents and warrants to
Sublandlord that no broker or other person had any part, or was instrumental in
any way, in bringing about this Sublease, other than Grubb & Ellis Company and
Colliers ABR, Inc. (collectively, the “Brokers”).  Subtenant agrees to
indemnify, defend and hold harmless, Sublandlord from and against any claims
loss, liability, damage, cost and expense (including, without limitation,
reasonable attorneys' fees) as a consequence of any misrepresentation herein
with respect to the Brokers by Subtenant.  Any brokerage commissions and charges
in connection with this Sublease shall be paid by Sublandlord pursuant to
separate agreements between Sublandlord and the Brokers.  This Article 23 shall
survive the termination of this Sublease.

 

         24.            END OF SUBLEASE TERM; WAIVER.  If Subtenant holds over
after the end of the term without the written consent of Sublandlord and
Landlord, then Subtenant shall be deemed to be a Subtenant at will and shall be
liable to Sublandlord for (i) all losses and damages which Sublandlord may incur
or sustain by reason thereof (which may include, without limitation, rent,
additional rent and penalties attributable to the entire premises leased to
Sublandlord by Landlord under the Lease), including, without limitation,
attorneys' fees, court costs and disbursements and Subtenant shall indemnify
Sublandlord against all claims made by any party against Sublandlord arising out
of or resulting from Subtenant's failure to timely surrender and vacate the
Subleased Premises, including, without limitation, consequential damages and
(ii) per diem use and occupancy in respect of the Subleased Premises equal to
two (2) times the Base Rent and Additional Charges payable hereunder for the
last year of the term of this Sublease (which amount the parties agree is the
minimum to which Sublandlord would be entitled and is presently contemplated by
them as being fair and reasonable under the circumstances and not as a penalty).
In no event shall any provision hereof be construed as permitting Subtenant to
hold over in possession of the Subleased Premises (or any portion thereof) after
the expiration or termination of the term hereof, and no acceptance by
Sublandlord of payments from Subtenant after the expiration or termination of
the term hereof shall be deemed other than on account of the amount to be paid
by Subtenant in accordance with the provisions of this Article.  The provisions
of this Article 24 shall survive the expiration or earlier termination of this
Sublease.  

 

         25.            WAIVER OF JURY TRIAL AND RIGHT TO COUNTERCLAIM.

Subtenant hereby waives all right to trial by jury in any summary proceeding or
other action, proceeding or counterclaim arising out of or in any way connected
with this Sublease, the relationship of Sublandlord and Subtenant, the Subleased
Premises and the use and occupancy thereof, and any claim of injury or
damages.  Subtenant also hereby waives all right to assert or interpose a
counterclaim in any summary proceeding or other action or proceeding to recover
or obtain possession of the Subleased Premises other than a compulsory
counterclaim.

 

         26.            COMPLETE AGREEMENT.  There are no representations,
agreements, arrangements or understandings, oral or written, between the parties
relating to the subject matter of this Sublease which are not fully expressed in
this Sublease.  This Sublease cannot be changed or terminated orally or in any
manner other than by a written agreement executed by both parties hereto.

 

         27.            SUCCESSORS AND ASSIGNS.  The provisions of this
Sublease, except as herein otherwise specifically provided, shall extend to,
bind and inure to the benefit of the parties hereto and their respective
personal representatives, heirs, successors and permitted assigns.

 

         28.            INTERPRETATION.  Notwithstanding the place of execution
or performance, this Sublease shall be governed by and construed in accordance
with the laws of the State of New York. If any provision of this Sublease or
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Sublease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall be enforced to the extent permitted by law.  The table
of contents, captions, headings and titles, if any, in this Sublease are solely
for convenience of reference and shall not affect its interpretation.  This
Sublease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Sublease to be
drafted.  If any words or phrases in this Sublease shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Sublease shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated.  Each covenant, agreement,
obligation or other provision of this Sublease shall be deemed and construed as
a separate and independent covenant of the party bound by, undertaking or making
same, not dependent on any other provision of this Sublease unless otherwise
expressly provided.  All terms and words used in this Sublease, regardless of
the number or gender in which they are used, shall be deemed to include any
other number and any other gender as the context may require.  The word "person"
as used in this Sublease shall mean a natural person or persons, a partnership,
a corporation or any other form of business or legal association or entity.

 

         29.            CONSENT OF LANDLORD UNDER THE LEASE.  This Sublease
shall have no effect until Landlord and, if necessary, any mortgagee and/or
ground lessor of the Building shall have each given its written consent hereto
(collectively, the “Consents”) in accordance with the terms of the
Lease.  Sublessee shall execute and deliver any documents and information
required by the Landlord in connection with its granting its consent to this
Sublease. If the Consents to this Sublease are not obtained for any reason
whatsoever by 5:00 p.m. New York on the date which shall be sixty (60) days from
the date hereof (the “Consent Date”) either party may give the other party
hereto five (5) business days written notice that this Sublease shall be deemed
null and void and of no effect; provided, however, that in the event that the
Consents are obtained prior to the fifth (5th) business day after such notice is
so given, this Sublease shall not be deemed null and void and shall remain in
full force and effect as though such notice had not been given.  If this
Sublease is deemed null and void and of no effect and if Sublessee is in
possession of all or any portion of the Subleased Premises, Sublessee shall
immediately quit and surrender to Sublessor the Subleased Premises, shall remove
all of its property and repair all damage caused by such removal and restore the
Subleased Premises to the condition in which they were prior to the installation
of the items so removed.  Notwithstanding this Sublease being deemed null and
void and of no effect as aforesaid, if Sublessee shall have been in possession
of all or any part of the Subleased Premises, Sublessee shall pay to Sublessor
the Base Rent and Additional Charges for the period prior to Sublessor's
quitting and surrendering the Subleased Premises as aforesaid.

 

            30.            HAZARDOUS MATERIALS.  Subtenant covenants and agrees
that it shall not bring any Hazardous Materials (as hereinafter defined) into or
onto the Subleased Premises. In the event that Hazardous Materials are brought
onto the Subleased Premises by Subtenant or any agent, employee or officer
thereof, Subtenant shall indemnify, defend and hold Sublandlord harmless from
and against any and all losses, claims, payments, judgments, liens, assessments,
liabilities, costs and expenses (including, without limitation, penalties,
interest, punitive damages, attorneys' fees, disbursements and court costs)
arising out of, as a result of, or incident to, the presence of any such
Hazardous Materials on, under or about the Subleased Premises or the emanation
of any such Hazardous Materials from the Subleased Premises. “Hazardous
Materials” means any and all hazardous or toxic substances or wastes (as so
categorized by any law); petroleum or crude oil or any constituent, fraction or
product thereof; asbestos; and polychlorinated biphenyls.

 

            31.            DEFAULT OF SUBTENANT.  In the event that Subtenant
shall default in the performance of any of the terms, covenants and conditions
on its part to be performed under this Sublease, or in the event that Subtenant
shall default in the performance of any of the terms, covenants and conditions
on the tenant's part to be performed under the Lease that are incorporated by
reference herein and the same are not cured at least five (5) days prior to the
expiration of the time for the curing thereof under this Sublease or the Lease,
as incorporated by reference herein, then Sublandlord shall have the same rights
and remedies with respect to such default as are given to Landlord under the
Lease with respect to defaults by the tenant under the Lease, all with the same
force and effect as though the provisions of the Lease with respect to defaults
and the rights and remedies of Landlord thereunder in the event thereof were set
forth at length herein.  Subtenant and Sublandlord agree promptly to give notice
to the other of any notices of default relating to the Subleased Premises which
may be received by either from Landlord, but failure of Sublandlord to give such
notice to Subtenant shall not diminish Subtenant's obligations hereunder. If
Subtenant shall default in the performance of any of Subtenant's obligations
under this Sublease or under the provisions of the Lease, Sublandlord, without
thereby waiving such default, may, at Sublandlord's option, perform the same for
the account and at the expense of Subtenant.

 

            32.            FURNITURE.  So long as Subtenant is not in default of
the terms and conditions of this Sublease, during the term of this Sublease,
Subtenant shall be permitted to use Sublandlord's furniture (the “Furniture”)
and on June 29, 2008 (the “End of Term”), provided that Subtenant is not then in
default of the terms and conditions of this Sublease, such Furniture shall
become the property of Subtenant; provided, however, that:  (i) Subtenant
acknowledges and agrees that the Furniture is being delivered to Subtenant in
its “AS IS” “WHERE IS” condition on the Commencement Date, without
representation or warranty as to fitness, merchantability or use or any other
representation of any kind whatsoever; (ii) Subtenant shall maintain throughout
the term of this Sublease insurance for the Furniture insuring the full
replacement cost thereof, and such policy shall be issued by companies licensed
to do business in New York and shall be rated “A”X or better by Best's Rating
Guide, and Subtenant shall deliver to Sublandlord a fully paid for policy or
certificate of insurance with respect thereto prior to the Commencement Date;
and (iii) the Furniture shall remain upon and be delivered to Sublandlord at the
termination of this Sublease if the same shall occur prior to the End of Term,
in the same condition as delivered to Subtenant on the Commencement Date,
reasonable wear and tear accepted.  Subtenant shall be responsible for any
applicable transfer taxes imposed by any governmental authority (“Transfer
Taxes”) upon the transfer of the Furniture upon the End of Term.  Subtenant
shall indemnify, defend and hold Sublandlord harmless from and against any loss,
cost or expense incurred as a result of any damage to the Furniture or any
repairs required thereto, or any failure to pay the Transfer Taxes.  Subtenant
shall be responsible, at its sole cost and expense, for the repairs, maintenance
and replacement, to the extent necessary, of the Furniture during the term of
this Sublease. Except as otherwise set forth herein, Subtenant (i) shall have no
ownership interest in or to the Furniture, (ii) shall not be entitled to allow
any other party to use the Furniture, and (iii) shall not be entitled to dispose
of, encumber or otherwise convey the Furniture.  This Article shall survive the
termination of this Sublease.

 

                     33.            SUBLANDLORD'S CONTRIBUTION.  (a) Sublandlord
shall reimburse Subtenant for Reimbursable Costs (as hereinafter defined)
incurred by Subtenant in the performance of the Subtenant's Work (as hereinafter
defined) in an amount (“Sublandlord's Contribution”) not to exceed Forty Five
Thousand and 00/100 ($45,000.00) Dollars, upon satisfaction of, and subject to,
the following terms and conditions:

 

(i)        the Subtenant's Work shall have been substantially completed in
accordance with the plans and specifications approved in advance in writing by
Sublandlord and Landlord;

 

(ii)       Subtenant shall simultaneously therewith supply Sublandlord with
evidence reasonably satisfactory to Sublandlord establishing (x) the cost of the
Subtenant's Work and the Reimbursable Costs and (y) that all sums, once
Sublandlord's Contribution is paid, due and owing to contractors, subcontractors
and materialmen shall have been paid in full.  Upon payment of Sublandlord's
Contribution Subtenant shall simultaneously deliver to Sublandlord a release
from all contractors stating that such contractors have been paid in full as
well as lien waivers from such contractors, subcontractors and materialmen.  If
necessary, Subtenant shall provide evidence reasonably satisfactory to
Sublandlord that all governmental authorities have issued final approval of the
work as built and occupancy of the space concerned;

 

(iii)      Subtenant is not then in default under the terms of this Sublease
beyond the expiration of applicable notice and grace periods; and

 

(iv)      Subtenant makes such request for Sublandlord's Contribution within one
hundred twenty (120) days from the Commencement Date.

          

                     (b)         As used herein, “Subtenant's Work” shall mean
the work to be performed by Subtenant to paint the Subleased Premises and to
create openings in four (4) offices within the Subleased Premises, and
alterations and improvements related thereto; and “Reimbursable Costs” shall
mean the following types of costs incurred by Subtenant in connection with
Subtenant's work: all hard costs, including, without limitation, construction
costs, supervision fees and general contractor fees incurred in the performance
of Subtenant's Work.

--------------------------------------------------------------------------------

 

         IN WITNESS WHEREOF, Sublandlord and Subtenant have hereunto executed
this Sublease as of the day and year first above written.

 

SUBLANDLORD:

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

          

By: /s/ Ted Chen

      Name: Ted Chen

      Title:  Program Manager

 

SUBTENANT:  

 

MEDIX RESOURCES, INC.

 

 

By:/s/ Andrew Brown

      Name: Andrew Brown

      Title: President and Chief Operating Office

 

          

          


  EXHIBIT A

     Floor Plan


  EXHIBIT B

            Lease


  

               

 

 TABLE OF CONTENTS Page

1

DEMISE AND TERM

1

2

SUBORDINATE TO THE LEASE

1

3

INCORPORATION BY REFERENCE

1

4

PERFORMANCE BY SUBLANDLORD

2

5

NO BREACH OF THE LEASE

2

6

NO PRIVITY OF ESTATE

2

7

INDEMNITY

3

8

REPRESENTATIONS

3

9

RENT

3

10

LATE CHARGES

4

11

ADDITIONAL CHARGES/ELECTRICITY

4

12

USE

5

13

CONDITION OF SUBLEASED PREMISES

5

14

CONSENTS AND APPROVALS

5

15

NOTICES

5

16

TERMINATION OF THE LEASE

6

17

ASSIGNMENT AND SUBLETTING

6

18

INSURANCE

6

19 SECURITY DEPOSIT 7

20

ESTOPPEL CERTIFICATES

8

21

ALTERATIONS

8

22

RIGHT TO CURE DEFAULTS

8

23

BROKERAGE

8

24

END OF SUBLEASE TERM; WAIVER

8

25

WAIVER OF JURY TRIAL AND RIGHT TO COUNTERCLAIM

9

26

COMPLETE AGREEMENT

9

27

SUCCESSORS AND ASSIGNS

9

28

INTERPRETATION

9

29

CONSENT OF LANDLORD UNDER THE LEASE

9

30

HAZARDOUS MATERIALS

10

31

DEFAULT OF SUBTENANT

10

32

FURNITURE

10

33

SUBLANDLORD'S CONTRIBUTION

11



EXHIBITS



EXHIBIT A - Floor Plan



EXHIBIT B - Lease